DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

             GEOVERA SPECIALTY INSURANCE COMPANY,
                           Appellant,

                                    v.

                            CRAIG GLASSER,
                               Appellee.

                              No. 4D20-2001

                           [February 16, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE17-
021332(12).

   Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, and Joseph V. Manzo
of Hinshaw & Culbertson, LLP, Coral Gables, for appellant.

  George A. Vaka and Robert C. Hubbard of Vaka Law Group, P.L.,
Tampa, for appellee.

MAY, J.

    We are asked in this appeal to interpret policy provisions to determine
if the policy covers the insured’s water damage claim. The insurer appeals
a summary judgment in which the trial court determined the policy
covered the claim. The insurer argues the trial court erred in finding
coverage because a policy endorsement excluded coverage for damages
caused by water in any form. We agree and reverse.

   The insurer issued an all-risks policy to the insured. During the policy
period, the insured’s property suffered water damage caused by a “sudden
bursting of a water pipe within the wall of the guest bathroom.” The
insured sought coverage for the resulting water damage “throughout [his]
entire home.” The insurer denied coverage.

   •   The Insurance Policy
   The policy consisted of its initial terms and a Master Endorsement,
which superseded the initial terms where applicable. See Family Care Ctr.,
P.A. v. Truck Ins. Exch., 875 So. 2d 750, 752 (Fla. 4th DCA 2004) (“Even if
there were an ambiguity between the endorsement and the body of the
policy, the endorsement, which is clear, controls.”).

   The policy’s initial terms provided:

      SECTION I - PERILS INSURED AGAINST

      A. Coverage A-      Dwelling    and   Coverage     B   -   Other
         Structures

         1. We insure against direct physical loss to property
            described in Coverages A and B.

         2. We do not insure, however, for loss:

            a. Excluded under Section I – Exclusions;
            b. Involving collapse . . . or
            c. Caused by:
                ....

               6(a). Wear and tear, marring, deterioration . . . .

   The endorsement provided the following exception:

      Exception [t]o c.(6)

      Unless the loss is otherwise excluded . . ., we cover loss . . .
      resulting from an accidental discharge or overflow of water
      . . . from within a:
           ....

         (ii) Plumbing . . . system . . . on the “residence premises.”

   The policy also contained specific exclusions. The policy provided:

         SECTION 1- EXCLUSIONS

         A. We do not insure for loss caused directly or indirectly
            by any of the following.

            ....

                                     2
            3. Water

            This means:

            a. Flood, surface water, waves, including tidal wave
               and tsunami, tides, tidal water, overflow of any
               body of water, or spray from any of these, all
               whether or not driven by wind, Including storm
               surge;

            b. Water which:

               (1) Backs up through sewers or drains; or

               (2) Overflows or is otherwise discharged from a
                   sump, sump pump or related equipment;

            c. Water below the surface of the ground, including
               water which exerts pressure on, or seeps, leaks or
               flows through a building, sidewalk, driveway,
               patio, foundation, swimming pool or other
               structure; or

            d. Waterborne material carried or otherwise moved
               by any of the water referred to in A.3.a. through
               A.3.c. of this exclusion.

However, the Endorsement replaced exclusion A.3. with the following:

         3. “Water Damage”

The following definition of “water damage” is provided:

         24.   “Water damage” means damage by water in any
               form, including but not limited to:

               a. Flood, surface water, waves, including tidal
                  wave and tsunami, tides, tidal water, overflow
                  of a body of water, or spray from any of these,
                  all whether or not driven by wind, including
                  storm surge;

               b. Water-borne material or sewage;


                                 3
                      c. Water that exerts pressure on, or seeps, leaks
                         or flows through a building, sidewalk,
                         driveway, patio, foundation, swimming pool or
                         other structure;

                      d. Rain, snow, sleet, ice or hail, whether or not
                         driven by wind;

                      e. Moisture, condensation, humidity, or vapor; or

                      f. Pressure or weight of rain, snow, sleet, ice, or
                         hail

                      regardless of the source or cause of the loss. 1

     •   The Litigation

   The insured sued the insurer for breach of contract, statutory bad faith,
and declaratory relief. 2 The insured moved for summary judgment,
arguing the policy covered loss caused by accidental discharge of water
from within a plumbing system. The insurer relied on the water damage
exclusion endorsement to oppose the motion.

    The trial court granted partial summary judgment for the insured,
relying on Cheetham v. Southern Oak Insurance Co., 114 So. 3d 257 (Fla.
3d DCA 2013), and Cameron v. Scottsdale Insurance Co., 726 Fed. Appx.
757 (11th Cir. 2018) (unpublished). The court found the policy covered
the water loss. The insurer argued to the court that the policies in
Cheetham and Cameron, while similar, did not include the water damage
exclusion endorsement that existed in this policy. The court found any
difference in the policies was “minor and inconsequential.”

   The trial court denied the insurer’s motion for reconsideration. The
parties stipulated to damages. The trial court entered final judgment
against the insurer. The insurer now appeals.



1 Specific types of water damage are covered if resulting from: fire or lightning;
sudden and accidental damage from smoke; windstorm or hail if the direct force
of wind or hail first damages the building causing an opening in the roof or a wall
and the water enters through this opening; explosion; aircraft; vehicles;
vandalism or malicious mischief; riot or civil commotion; or theft.

2   The bad faith claim was abated pursuant to an agreed order.

                                        4
  We have de novo review of this final summary judgment. Volusia
County v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000).

   •   Analysis

   “[I]nsurance contracts are construed in accordance with ‘the plain
language of the polic[y] as bargained for by the parties.’” Cheetham, 114
So. 3d at 261 (second alteration in original) (quoting Auto-Owners Ins. Co.
v. Anderson, 756 So. 2d 29, 33 (Fla. 2000)). “Ambiguous coverage
provisions are construed strictly against the insurer that drafted the policy
and liberally in favor of the insured.” Id. However, the policy’s provisions
must be read in context with the whole policy. See Universal Prop. & Cas.
Ins. Co. v. Johnson, 114 So. 3d 1031, 1036 (Fla. 1st DCA 2013).
Significantly, an endorsement controls over a conflicting provision. Family
Care Ctr., P.A., 875 So. 2d at 752.

   The policy provides:

       Exception [t]o c.(6).

       Unless the loss is otherwise excluded . . ., we cover loss . . .
       resulting from an accidental discharge or overflow of water . .
       . from within a:
           ....

       (ii) Plumbing . . . system . . . on the “residence premises.”

(Emphasis indicated by italics).

   Based on paragraph (ii) under “Exception [t]o c.(6),” an “accidental
discharge” of water from within a plumbing system caused by deterioration
is a covered loss, “[u]nless the loss is otherwise excluded.” Exclusions
pertaining to water damage are found in Section I.A.3. of the policy.

   The trial court and the insured rely primarily on Cheetham, where the
Third District found a similar policy limited the water damage exclusion to
water from external sources. 114 So. 3d at 263. There, the water
exclusion stated:

       SECTION I—EXCLUSIONS

       A. We do not insure for loss caused directly or indirectly by
       any of the following.
       ....

                                      5
      3. Water Damage

      Water Damage means:

         a. Flood, surface water, waves, tidal water, overflow of a
            body of water, or spray from any of these, whether or
            not driven by wind;

         b. Water or water-borne material which backs up through
            sewers or drains or which overflows or is discharged
            from a sump, sump pump or related equipment; or

         c. Water or water-borne material below the surface of the
            ground, including water which exerts pressure on or
            seeps or leaks through a building, sidewalk, driveway,
            foundation, swimming pool or other structure;

         caused by or resulting from human or animal forces or any
         act of nature.

Id. at 260 (emphasis omitted).

   The Third District reasoned that because paragraphs a. and c.
specifically refer to outside forces, the water exclusion did not apply to
damage resulting from the plaintiff’s broken plumbing system. Id. at 262–
63.

   Here, the initial policy’s water exclusion is nearly identical to that in
Cheetham. However, the endorsement—which supersedes the initial
terms of the policy—is broader than that in Cheetham.

   This endorsement excludes “water damage,” meaning “water in any
form, including but not limited to:

      a. Flood, surface water, waves, including tidal wave and
         tsunami, tides, tidal water, overflow of a body of water, or
         spray from any of these, all whether or not driven by wind,
         including storm surge;

      b. Water-borne material or sewage;




                                     6
      c. Water that exerts pressure on, or seeps, leaks or flows
         through a building, sidewalk, driveway, patio, foundation,
         swimming pool or other structure;

      d. Rain, snow, sleet, ice or hail, whether or not driven by
         wind;

      e. Moisture, condensation, humidity, or vapor; or

      f. Pressure or weight of rain, snow, sleet, ice, or hail

      regardless of the source or cause of the loss.”

   Unlike the Cheetham policy, here, the insurer’s endorsement lists
specific causes of water damage the policy covers—none of which apply to
the claimed damages here.

   The trial court found the endorsement’s differences were “minor and
inconsequential,” and as in Cheetham, still excluded only external sources
of water. This is where the trial court’s analysis took a wrong turn. The
Cheetham policy excluded water damage caused by three things. 114 So.
3d at 263. To the contrary, the endorsement here excludes damage caused
by “water in any form . . . regardless of the source or cause of the loss.”
(emphasis added).

   The insurer’s endorsement language is much broader and expressly
excludes damages caused by water in any form, including plumbing
system accidents. Although the policy’s “Exception [t]o c.(6)” expressly
covers accidental discharges of water from a plumbing system, it is
superseded by the endorsement which excludes water loss in any form.
See Family Care Ctr., P.A., 875 So. 2d at 752; see also Johnson, 114 So.
3d at 1036. Even the Cheetham court recognized that coverage was limited
by existing exclusions when it wrote that the “‘accidental discharge’ of
water from within a plumbing system caused by deterioration is a covered
loss, ‘[u]nless the loss is otherwise excluded.’” 114 So. 3d at 262
(emphasis added). Here, that loss is excluded.

   This case is also distinguishable from Kokhan v. Auto Club Insurance
Co. of Florida, 297 So. 3d 570 (Fla. 4th DCA 2020). There, we were
confronted with whether a policy provided coverage for damage to a “pool
deck and surrounding structures, including an adjoining wall and the
home’s exterior walls.” Id. at 573. Reading the policy provisions together
as a whole and in context, we held that the policy’s “water damage”
exclusion was limited “to naturally-flowing water or waterborne material

                                     7
or substances existing outside of the plumbing system”; “not a leak from
within the plumbing system itself.” 3 Id. at 575 (emphasis omitted). Both
the facts and the policy language in Kokhan are different from those at
issue in this case. And so is the result.

   Finally, the insured argues “the insurer is held responsible for clearly
setting forth what damages are excluded from coverage under the terms of
the policy.” Cheetham, 114 So. 3d at 262. Therefore, the insurer would
have to expressly exclude coverage for accidental discharge of water from
within a plumbing system in clear and explicit terms.

   “[T]he mere fact that a provision in an insurance policy could be more
clearly drafted does not necessarily mean that the provision is otherwise
inconsistent, uncertain or ambiguous.” State Farm Mut. Auto. Ins. Co. v.
Pridgen, 498 So. 2d 1245, 1248 (Fla. 1986). While this policy may require
the reading of multiple policy provisions, it is unambiguous and simply
does not cover the water loss suffered by the insured.

   We therefore reverse and remand with instructions to enter a summary
judgment in favor of the insurer.

    Reversed and Remanded.

GERBER and LEVINE, JJ., concur.

                            *         *         *

    Not final until disposition of timely filed motion for rehearing.




3We did not address the “wear and tear” exclusion because the trial court had
not addressed the issue. We remanded the case for consideration of that issue.

                                      8